Citation Nr: 1634975	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-06 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from August 1982 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in January 2014, where the claim for service connection for a right knee disability was reopened and the issue remanded for additional development.  

In July 2012 the Veteran had a videoconference hearing with a Veterans Law Judge (VLJ) who is no longer at the Board.  The Veteran was advised of this and of his right to another hearing by letter dated July 6, 2016.  He did not respond within the requisite time period and it is presumed that he does not desire another hearing.  


FINDINGS OF FACT

1.  The Veteran does not contend and the evidence does not show the Veteran's right knee disability arose in service or for many years thereafter, or that it is otherwise related to service.  

2.  The most probative evidence is against a finding that the veteran's right knee disability was caused or aggravated by the service-connected left knee disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.   The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  The Veteran was afforded a hearing before the Board and a copy of the transcript   is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, an additional VA examination and medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries  v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §  3.303.  Evidence of continuity of symptomatology from the time of service until  the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may be established for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2015).  Further,  a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310 (2015).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically  on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed his right knee disability as a result of his service-connected left knee disability.  Specifically, he reported that his right knee began to hurt after he had to compensate for his left knee following his left knee surgery.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative joint disease of the right knee.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or service-connected left knee disability.

The Veteran does not contend and the evidence does not suggest that he suffered from a right knee disability during service or that arthritis manifested during the year following discharge from service.  In this regard, the Veteran's service treatment records are negative for any findings, complaints, or treatment of a right knee condition.  The Veteran was treated for his left knee in service, but he testified in the Board hearing in August 2012 that he had no difficulties with his right knee in service.  Indeed, the Veteran maintained that he developed right knee pain in late 2009 or early 2010, many years after separation from service.  Accordingly, service connection for a right knee disability on a direct or presumptive basis is denied.  

Turning to the claim for service connection on a secondary basis, in March 2010  the Veteran first underwent VA examination in connection with his claim, and     the Veteran reported that his right knee began bothering him after his left knee replacement.  However, the VA examiner opined that the Veteran's right knee arthritis was not caused by or a result of a left knee replacement.  The VA examiner noted that the Veteran's right knee suffered from degenerative changes and that the traumatic knee arthritis in the left knee would not have led to the development or acceleration of degenerative arthritis in the right knee.  The VA examiner further noted that the Veteran's right knee arthritis was more likely degenerative and due primarily to 46 years of life stressors.  The Board notes that the VA examiner provided an addendum opinion the following month to correct a typographical error, but the opinion did not otherwise change.  

In May 2010 the Veteran's private treatment provider wrote a statement indicating that the Veteran had right knee arthritis that was end stage, and that it was exacerbated during rehabilitation for his left knee replacement.  The Board notes that the provider did not provide any specific references to treatment notes or rationale to support this opinion.  

In February 2014, pursuant to the Board's January 2014 remand directive, the Veteran underwent VA examination in connection with his claim, and at the time  he reported that he developed right knee pain after his left knee replacement, and that he had daily pain in the right knee.  He was diagnosed with degenerative joint disease of the right knee.  The VA examiner opined that it was less likely than not that the Veteran's right knee disability was proximately due to or the result of his left knee disability.  In making this determination the VA examiner noted that there was no medical evidence that arthritis in one joint could cause arthritis in another joint, and that there was no medical evidence that the Veteran's right knee arthritis was significantly aggravated beyond its natural progression by his left knee arthritis.  The VA examiner further noted that there was no trauma in the right knee or evidence of significant gait disturbance that would have aggravated the right      knee due to his left knee degenerative joint disease.  Lastly, the VA examiner acknowledged that the May  2010 treatment report indicated an aggravation of      the right knee due to left knee rehabilitation, but opined that this would be expected but not to the degree of significantly altering the natural progression of the right knee degenerative joint disease.  

In weighing the opinion, the Board finds the 2014 VA examiner's opinion to be most probative.  The Board notes that the VA examiner considered the Veteran's history and referenced treatment reports, and the opinion contained adequate rationale for the conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In contrast, the Board affords minimal weight to the Veteran's private treatment provider's statement because it does not reference physical examination findings or other treatment notes to substantiate the opinion.  Moreover, there was no rationale for the conclusion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

While the Veteran believes that his current right knee disability is related to his left knee disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492     F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of right knee arthritis are matters not capable of lay observation, and require medical expertise to determine.  Thus, the Veteran's own opinion regarding the etiology of his current right knee disability is not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In summary, the Veteran does not contend and the evidence does not show that    his right knee disability is related to service or was manifested during the year following discharge from service, and the most probative evidence indicates the Veteran's right knee disability was not caused or aggravated by his service-connected disability.  

In reaching the above conclusion, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability, is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


